UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 27, 2011 Marathon Oil Corporation (Exact name of registrant as specified in its charter) Delaware 1-5153 25-0996816 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 5555 San Felipe Road, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 629-6600 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On July 27, 2011, our Board of Directors appointed Linda Zarda Cook to serve on the following three committees of the Board: (1) the Audit and Finance Committee; (2) the Compensation Committee; and (3) the Corporate Governance and Nominating Committee. Ms. Cook is an independent director under the rules of the New York Stock Exchange and our Corporate Governance Principles.In addition, there were no transactions between Ms. Cook and Marathon since the beginning of our last fiscal year or any currently proposed transaction, or series of transactions, in which the amount exceeds $120,000. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Marathon Oil Corporation July 27, 2011 By: /s/Michael K. Stewart Name: Michael K. Stewart Title: Vice President, Accounting and Controller 1
